Name: Commission Regulation (EC) No 899/2003 of 22 May 2003 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32003R0899Commission Regulation (EC) No 899/2003 of 22 May 2003 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 127 , 23/05/2003 P. 0036 - 0037Commission Regulation (EC) No 899/2003of 22 May 2003amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 27(5)(a) and (15) thereof,Whereas:(1) The rates of the refunds applicable from 1 May 2003 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 760/2003(3).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 760/2003 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 760/2003 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 23 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 109, 1.5.2003, p. 5.ANNEXto the Commission Regulation of 22 May 2003 altering the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>